Citation Nr: 0101853	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  96-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for squamous cell carcinoma 
of the tonsil and neck, a prostate disorder, a bladder 
disorder, hypertension, and peripheral neuropathy due to 
exposure to Agent Orange.  

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant, his mother, and M. M.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  His decorations include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In July 2000, the veteran and other witnesses, sitting 
at the RO in New York, gave sworn testimony at a video 
conference hearing before the undersigned, sitting in 
Washington, D.C.  A transcript of that hearing is of record.  
The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the increased rating claim.  

2.  The veteran's claim of entitlement to an increased rating 
for service-connected post-traumatic stress disorder was 
received prior to November 7, 1996.  

3.  The rating criteria for evaluating mental disorders that 
were in effect prior to November 7, 1996, are more favorable 
to the veteran in this case.  

4.  The veteran's post-traumatic stress disorder is 
productive of severe social and industrial impairment, but 
totally incapacitating psychoneurotic symptoms due his 
service-connected psychiatric disorder are not demonstrated.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7. 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the record and is satisfied that all 
relevant evidence has been obtained with respect to the claim 
for increase that has been perfected for appeal.  The Board 
is of the opinion that the notice requirements and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq., have been 
essentially met with respect to this issue and that the issue 
is ripe for decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the veteran's claim of entitlement to 
an increased rating for his service-connected post-traumatic 
stress disorder was received prior to the effective date of 
the change to the criteria for evaluating psychiatric 
disorders that became effective on November 7, 1996.  A 
rating decision dated in July 1997 granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
evaluation for the disorder under Diagnostic Code 9411, 
effective from October 1, 1996.  The veteran disagreed with 
the evaluation assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Analysis

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria in effect prior to November 7, 1996, are 
more favorable to him than those that became effective on 
that date.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the effective date 
of any increase in the service-connected evaluation under the 
new rating criteria may be no earlier than the effective date 
of the new rating criteria.  See VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000).  

The record shows that on a VA psychiatric examination in 
April 1997, the veteran had a mildly restricted affect with a 
slightly depressed mood.  He was asthenic and had mild 
psychomotor retardation.  The Axis I diagnoses were post-
traumatic stress disorder; recurrent major depressive 
disorder; and a mood disorder, secondary to his medical 
condition.  The Global Assessment of Functioning on Axis V 
was 50, with his highest GAF in the previous year being 50.  
The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

It was reported on examination in April 1997 that the veteran 
said that he began getting depressed after he underwent neck 
surgery for his squamous cell carcinoma; this depression was 
characterized by decreased energy, dysphoria, difficulty 
staying asleep, loss of interest in activities, and constant 
pain.  Significantly, he also started having nightmares about 
the Vietnam War.  He became isolative and lost sexual 
interest.  It was reported that his girlfriend had moved out 
of the bedroom because he beat her up whenever he had 
nightmares.  He also said that he had been in constant pain 
due to his physical problems and arthritis.  He was irritable 
and preferred being by himself.  He stayed in his bedroom 
most of the time.  He was currently on psychotropic 
medications three times a day, which reportedly were helpful 
in controlling his symptoms.  

On VA psychiatric examination in August 1998, the diagnoses 
were unchanged, but his GAF score had worsened to 45.  It was 
reported that he was having great difficulty coping with 
daily stresses.  He had lately become more depressed, with 
increased irritability, argumentativeness, outbursts of 
temper, and complaints of increased pain that was at times 
intolerable despite narcotic pain killers.  He continued to 
experience nightmares and blamed a deteriorating relationship 
with his girlfriend for his mood swings.  This relationship 
was said to have been stormy and erratic for the previous 
year.  A mental status examination showed an asthenic male 
with a noticeable right facial deformity due to radical neck 
surgery.  He was casually dressed but exhibited poor personal 
hygiene.  There was mild psychomotor retardation, and his 
speech was slow in rate and rhythm and was somewhat 
monotonous.  His affect was limited and intense.  His mood 
was dysphoric.  He admitted to occasional suicidal ideation 
but denied active ideas currently.  He said that he had 
nightmares almost every night, mostly about his Vietnam 
experiences.  His concentration was poor.  

In addition, the veteran has recently testified to having 
symptoms of nervousness, depression, irritability, panic 
attacks, sleep disturbance, nightmares that led to his 
beating up his girlfriend, hypervigilance, suspiciousness, 
and difficulty with concentration.  He also said that he had 
a startle response, declining personal hygiene, and a desire 
to avoid leaving home.  He said that he had been prescribed 
Prozac and BuSpar by his treating VA psychiatrist.  The 
veteran said that he felt his nervous condition had gotten 
worse since his VA examination in August 1998.  He reported 
that he had not worked in nine years and that he had been on 
Railroad retirement since 1992.  

The record shows a deteriorating psychiatric course that is 
not wholly attributable to his post-traumatic stress 
disorder.  However, there is no doubt that his psychiatric 
symptoms seem to represent intertwined threads of his Vietnam 
experiences and his more recent physical ailments.  There is 
a sense in which his deepening depression is both caused by 
and aggravated by his nightmares and his experiences in 
Vietnam.  It is thus probably not possible to disassociate 
his major recurrent depression from the symptoms of his 
service-connected post-traumatic stress disorder.  Unless 
symptoms of service-connected disability can be separated 
from the symptoms of nonservice-connected disability, the 
overall symptomatology must be attributed to the service-
connected disorder under Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (citing 38 C.F.R. § 3.102).  As the symptoms 
of psychiatric illness cannot be readily separated in this 
case, the Board concludes that severe social and industrial 
impairment as a result of the service-connected psychiatric 
disorder is shown.  

By the same token, symptoms reasonably attributable to the 
veteran's service-connected psychiatric disorder do not 
warrant a total schedular evaluation.  The veteran's 
cognitive abilities do not seem to be significantly impaired 
as a result of post-traumatic stress disorder.  He has 
average intelligence and a fair fund of knowledge and 
information.  Judgment and insight are present.  As his 
mother and girlfriend make plain in recent statements, his 
isolation and withdrawal from social life are due at least in 
part to his physical ailments and the medications that he 
takes for them.  Moreover, the recent hearing testimony 
indicates that a significant part of the veteran's current 
isolation, lack of focus and concentration, and debilitation 
results from his physical deterioration and medications taken 
for his organic disorders.  His retirement from the Long 
Island Railroad in 1992 was on the basis of nonservice-
connected physical disability.  Manifestations that clearly 
do not result from the service-connected disorder may not be 
considered in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (2000).  Moreover, the veteran's most recent 
GAF score of 45, while indicative of serious impairments, is 
not indicative of total psychiatric impairment such as to 
warrant a total schedular evaluation under Diagnostic Code 
9411 as previously in effect.  

The Board is thus of the opinion that symptoms attributable 
to the service-connected post-traumatic stress disorder more 
nearly approximate the criteria for a 70 percent evaluation 
under the rating criteria effective prior to November 7, 
1996.  38 C.F.R. § 4.7.  However, a total schedular 
evaluation is not warranted, as the criteria previously in 
effect have not been met or more nearly approximated.  Id.  


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

The veteran primarily contends that he developed squamous 
cell carcinoma of the tonsil and neck, a prostate disorder, 
bladder disorder, hypertension and peripheral neuropathy as a 
result of exposure to Agent Orange in service.  His service 
personnel records, which are on file, show that he served in 
Vietnam from August 1968 to September 1969.  During this 
timeframe, he was principally assigned to Headquarters and 
Service Battery, Light Antiaircraft Missile Battalion, Marine 
Air Control Group 18, 1st Marine Air Wing, Fleet Marine Force 
- Pacific.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(2000) establish a presumption of service connection for 
certain listed diseases that become manifest to a compensable 
degree during a claimant's lifetime or within the time limits 
established in law for specific diseases.  Service connection 
on a presumptive Agent Orange basis is available under the 
law for acute and subacute peripheral neuropathy only.  
38 C.F.R. § 3.309(e).  The term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years.  38 C.F.R. 
§ 3.309(e), Note 2.  The last date on which a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

Peripheral neuropathy was not shown in this case until many 
years following service.  

Because the veteran does not have a disease for which service 
connection on a presumptive basis is available, his exposure 
to Agent Orange in Vietnam is not presumed.  See McCartt v. 
West, 12 Vet. App. 164, 168-69 (1999).  However, he may still 
establish entitlement to service connection for his claimed 
disabilities due to exposure to Agent Orange on a direct 
incurrence basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The record shows that in July 1993, the veteran was found 
eligible to participate in the Agent Orange Veteran Payment 
Program Fund administered by the United States District Court 
for the Eastern District of New York in Brooklyn.  The Court 
of Appeals for Veterans Claims has held that enrollment in 
the Agent Orange Veteran Payment Program is not prima facie 
evidence that the veteran has an Agent-Orange-related ailment 
and that receipt of benefits under the Program is premised 
simply on service, exposure to Agent Orange, and total 
disability.  Brock v. Brown, 10 Vet. App. 155, 161-62 (1997).  

The Agent Orange Veteran Payment Program was established by 
court settlement of a class action, product-liability suit 
brought by Vietnam veterans against manufacturers of Agent 
Orange.  Id.  (In re "Agent Orange" Product Liability 
Litigation, 689 F. Supp. 1250, 1257-58 (E.D.N.Y. 1988)).  The 
Board notes that the veteran served in combat and that the 
presumption of combat incurrence of injury or disease 
contained in 38 U.S.C.A. § 1154(b) (West 1991) may be 
applicable in this case with respect to his assertion of 
Agent Orange exposure in Vietnam.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In view of the foregoing, the Board is of the opinion that 
further development is required.  Accordingly, this case is 
REMANDED for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should advise the veteran that he should 
submit any medical records that he might 
have, or have access to, such as any 
medical reports in the possession of his 
former employer, the Long Island 
Railroad, that might support his claims 
for service connection.  Any evidence 
containing medical opinions linking his 
claimed disabilities to exposure to Agent 
Orange should be submitted if available.  
Any evidence submitted should be 
associated with the claims file.  

2.  The RO should ensure that all 
pertinent treatment reports have been 
obtained from the VA facilities from 
which the veteran sought treatment 
following service, including the VA 
facilities in Manhattan and at Northport 
on Long Island.  The RO should also 
attempt to obtain any medical records 
pertaining to the veteran in the 
possession of the Railroad Retirement 
Board.  Any treatment reports received 
should be associated with the claims 
file.  

3.  The veteran should be afforded VA 
examinations by physicians with 
appropriate expertise to determine the 
nature and extent any current carcinoma 
of the tonsil and neck, prostate 
disorder, bladder disorder, hypertension 
and peripheral neuropathy found to be 
present.  Any indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiners are requested to 
review the claims file in detail and 
provide opinions as to whether it is at 
least as likely as not (50 percent 
probability) that any current carcinoma 
of the tonsil and neck, prostate 
disorder, bladder disorder, hypertension, 
or peripheral neuropathy is attributable 
to exposure to Agent Orange in service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Following any 
further indicated development, the RO 
should readjudicate the claims for 
service connection for carcinoma of the 
tonsil and neck, prostate disorder, 
bladder disorder, hypertension and 
peripheral neuropathy due to exposure to 
Agent Orange.  

5.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is again advised that he has 
the right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. at 372.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



